ITEMID: 001-68654
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2005
DOCNAME: CASE OF KOKOL AND OTHERS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Costs and expenses partial award - Convention proceedings
TEXT: 4. In 1991, the General Directorate of National Roads and Highways (Devlet Karayolları Genel Müdürlüğü), a State body responsible, inter alia, for motorway construction, expropriated four plots of land belonging to the applicants in Ankara in order to build the Ankara Central Motorway. A committee of experts assessed the value of the land and the sum so fixed was paid to them when the expropriation took place.
5. Following the applicants' requests for increased compensation, on 2 February 1995 the Ankara Civil Court of First Instance awarded them additional compensation of 2,752,155,000 Turkish liras (TRL) (approximately 7,483 euros (EUR)), plus interest at the statutory rate applicable at the date of the court's decisions, running from 1 August 1992.
6. On 22 December 1997 the Court of Cassation upheld the judgment of 2 February 1995.
7. On 19 January 1998 the decision of the Court of Cassation was served on the applicants.
8. On 18 March 1998 the administration paid the applicants TRL 7,614,418,000 (approximately EUR 20,705) in additional compensation together with interest.
9. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, §§ 17-25).
